Title: [Diary entry: 15 February 1790]
From: Washington, George
To: 

Monday 15th. Sat between 9 and 11 for Mr. John Trumbull. Sent to both Houses of Congress a Letter from the President of New Hampshire, enclosing the adopted articles of amendments of the Constitution of the United States proposed by the latter at its last Session, to the States individually. Perused two letters to Colo. Hawkins of the Senate, sent to me by the Secretary of War for my information—the one from a Lardin Clark dated Nashville, Warren County the 8th. of Septr. 1789—the other from Brigr. Genl. Joseph Martin dated Smiths River Jany. 1790. The first of these letters mentions that the loose and disorderly people that first settled the District in which he is remove as government (by means of the Superior Court) is extended amongst them and supplied by persons of better character & Morals—That the Spanish Governor of Louisiana is holding out every lure to envite the Citizens of the United States to settle under that Government—That a Doctor White who has been sometime at New Orleans does not seem to like the Government

   
and discourages our Settlers from Migrating to it till it can at least be seen what measures the Government of the Union will take respecting the Navigation of the Mississippi—That Conventions which it had been proposed to hold in Kentucky, and other Districts of the Western Country for the purpose of addressing the old Congress on this subject had been proposed for the same reason—That there was no appearance of giving up the Post of the Natches to the U. States though it was within their Territory, on the Contrary Roman Catholick Churches were built there & provision made for newly arrived Priests—That the Spanish Governor has said that it is not want of Land that make them oppose our Settlements or which causes them to withhold the Navigation of the Missisipi from us, but because they do not like our advancing in such numbers, & so fast upon them—In short, they act under the operation of fear and Jealousy, though they will not acknowledge these to be the motives for their conduct—That it had been reported through the Western Settlements that Mr. Gardoqui had invited them to put themselves under the Spanish government with assurances of Peace & Trade as consequences of it and that Governor by Proclamation had invited them to become Inhabitants of Louisiana—That any person (he is informed) may take produce to New Orleans paying 15 pr. Ct.

Duty to the King—That the Force (Military) in the two Floridas consist of two Regiments of 600 Men each and he is told a third is ordered to be raised to consist entirely of Spaniards by birth—That the District in which he is populates fast and will soon make a State—And as the Navigation of the Missisipi is essential to them, it must be obtained by treaty or by force, or they must connect themselves with the Spaniards—That it is not supposed, the two Floridas & Louisiana contain more than 20,000 Souls—That the distance from Nashville to New Orleans by Land (wch. he has travelled) is abt. 450 or 500 Miles and not a Mountain and hardly a hill in the way—That this year he supposes they will make 300 Hhds. of Tobacco—for wch. 3½d. only is given when the Spaniard gets 10 dollars pr. Hd. wt. The other letter from Genl. Martin encloses the report of a Comee. of the Assembly of No. Carolina, which had been appointed to examine into a corrispondance between him and Mr. McGillivray, by which he stands acquitted of any intention to injure the U. States or any of them. Enforms him that from tolerable good information he has just heard that the Chicasaw Nation had made a stroke at the Chicamages Indians & were driving all before them—That several women & Children of the latter had run into the Inhabitants of little river for Refuge—That he shall set out for that County in a few days and as soon as the particulars can be known will give information of them. Wishes to know whether Congress approves of this War or not—thinks he can easily stop it if it does not meet their approbation—But adds their wars with one another may be the means of Peace to our frontiers—requests a hint on the subject by way of Richmond, directed to the care of the Postmaster there.